MAY 30, 2013




                                JUDGMENT

                The Fourteenth Court of Appeals
                      EMIEL W. OWENS, JR., Appellant

NO. 14-12-00207-CV                         V.

           JAMES E. MASON AND SHELLY GODFREY, Appellees
                  ________________________________

       This cause, an appeal from the judgment in favor of appellees, James E.
Mason and Shelly Godfrey, signed November 7, 2011, was heard on the transcript
of the record. We have inspected the record and find no error in the judgment. We
order the judgment of the court below AFFIRMED.

      We order appellant, Emiel W. Owens, Jr., to pay all costs incurred in this
appeal. We further order this decision certified below for observance.